            Case 1:20-cv-03325-AT Document 8 Filed 04/30/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF NEW YORK


Andrew Yang, Jonathan Herzog, Hellen            ECF CASE
Suh, Brian Vogel, Shlomo Small, Alison
Hwang, Kristen Medeiros and Dr. Roger           CIVIL ACTION: 20-cv-3325
Green, individually and on behalf of all
others similarly situated,
                                                AFFIDAVIT OF SERVICE
                         Plaintiffs,

       v.

New York State Board of Elections

                        Defendant.


        Jeffrey M. Kurzon, an attorney admitted in the State of New York and to this
Court, affirms under the penalty of perjury, as follows:


       1.     We are attorneys for Plaintiffs in this action.

       2.     On April 30 we filed ECF Dkt. No. 7 and accompanying Exhibits 1-12(A-L) (the

“First Amended Complaint”).

       3.     The First Amended Complaint was served electronically by ECF on Douglas A.

Kellner to dak@khgflaw.com.

       4.     By email, at 5:22am EST, April 30, 2020, we electronically sent the First

Amended Compliant, with Subject Matter “URGENT - Yang v New York State Board of

Elections, Case No. 20-cv-03325(AT)” to the following persons and accompanying addresses:

"Kellner,        Douglas     (ELECTIONS)"            <Douglas.Kellner@elections.ny.gov>,
"Galvin,        Kimberly     (ELECTIONS)"           <Kimberly.Galvin@elections.ny.gov>,
"Quail, Brian (ELECTIONS)" <Brian.Quail@elections.ny.gov>


                               [SIGNATURE PAGES FOLLOW]
          Case 1:20-cv-03325-AT Document 8 Filed 04/30/20 Page 2 of 2



Dated: April 30, 2020
                                           Respectfully submitted,



                                           By: _/s/ Jeffrey M. Kurzon_____
                                           Jeffrey Mead Kurzon, Esq.
                                           Bar No. JM3388
                                           Jeff@Kurzon.com


                                           KURZON KOHEN LLP
                                           305 Broadway, FL 7
                                           New York, NY 10007
                                           Phone: 212-203-8918
                                           www.Kurzon.com
                                           Attorneys for Plaintiffs




                                       2
